 INTERNATIONAL SMELTING AND REFINING COMPANY223The recorddisclosesthat the machinistsand powerhouseemployeeshavebeen represented as partof the productionand maintenance unit since1936.Because of the long bargaininghistory of theirinclusion in anoverall unitand because otherfactors warranting their severanceare lacking,14Iwould alsodismiss the petitions in Cases Nos.14-RC-2203 and 14-RC-2213.iSee my dissentingopinion in W. C.Hamiltonand Sons, 104 NLRB 627.INTERNATIONAL SMELTING AND REFINING COMPANY,RARITAN COPPER WORKSandUNITED STEELWORKERSOF AMERICA, CIO, Petitioner. Case No. 4-RC-1981. July20, 1953DECISION AND DIRECTION OF ELECTIONUpon a petitiondulyfiled under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before W. DraperLewis,Jr.,hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this casetoa three-member panel[Members Houston,Styles, andPeterson].Upon the entire record in this case,the Board finds:1.The Employer is engaged in commerce within the meaningof the Act.2.The labor organizations involved claim to representcer-tain employees of the Employer.'3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and(7) of the Act.4.The employees involved in the instant case are employedat the Employer'sPerthAmboy,New Jersey,plant,where theEmployer is engaged in the smelting and refining of copper andother nonferrous metals.The Petitioner seeks to represent aunit of all hourly paid production and maintenance employees atthe Employer's plant, excluding all salaried employees and allemployees and their successors on an exempt list compiled bythe Employer.Smelter Workers agrees that this constitutes anappropriate unit but would include in it salaried plant clericals,ifany.MESA contends that the appropriate unit should includeall salaried employees who are covered by its present contractwith the Employer, in addition to the hourly paid production andmaintenance employees,but agrees to the exclusion of employ-1Local 17, Mechanics Educational Society of America, hereinafter referred to as MESA,intervened on the basis of a current contractual interest International Union of Mine,Mill,and Smelter Workers, hereinafter referred to as Smelter Workers, intervened onthe basis of a showing of interest.106 NLRB No 45. 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDees on the exempt list.The Employer takes no position as to theappropriate unit.The employees in the disputed salaried group include clericalemployees working in various offices throughout the plant,chemists working in the control laboratory,draftsmen, and 3drivers.Since 1938 all these employees have been bargainedfor in the same unit with the production and maintenance em-ployees by MESA and its predecessors.There have been 2consent elections held in the contract unit during this period.There is no bargaining history prior to 1938 for any of theemployees in the plant. MESA contends that the 15-yearbargaining history for the contract unit should preclude theestablishment of any other unit at this time. Although the Boardfrequently considers bargaining history as a factor in its unitdeterminations,it is not conclusive when other considerationsare also present.'Clerical employees: There are several clerical classifica-tions employed throughout the plant,including general clerk,metallurgical clerk,senior clerks, intermediate clerks, clerk-stenographers,and clerk-typists.3All clericals are under theultimate supervigion of the chief clerk,who assigns them to thevarious offices,promotes, transfers,discharges,and disci-plines them,and is generally responsible for their work. Inaddition,clericals are directly supervised by an intermediatesupervisor,who directs their day-to-day activity. The clericalsand other salaried employees are paid a monthly rate andreceive their pay every other week in contrast to the productionand maintenance employees who are paid an hourly rate andreceive their pay weekly.All salaried employees receive moreholidays than do the hourly paid employees and have a differentvacation system and different disability benefits.All salariedemployees receive paid sick leave while production and main-tenance employees do not.Seniority in the plant is determinedon a departmental basis,and for this purpose all clericals areconsidered tobe in the same department.Vacancies in any officeare posted in all offices and may be bid for by clericals in anyoffice.Variations in the duties and working conditions of the clericalsaremore dependent upon the office in which they are locatedthan they are upon their individual classifications.Accordingly,we shall consider separately the clericals in each office.The main office is located in the main office building outsidethe plant gates. Clericals employed in this office compile andmaintain the Employer's production and accounting records andmaterials sent in from other offices throughout the plant. Theyare directly supervised by the chief accountant,whc is respon-sible to the chief clerk and supervises no other employees.These clericals have no contact with production and mainte-2National Cash RegisterCompany, 95 NLRB 27; Kohler Company, 93 NLRB 3983MESA's contractindicates that there is also a messenger classification.However, therecord is silent as to the duties,location, and supervision of this classification, nor doesitindicate thatmessengers are in fact employedAccordingly,we will make no deter-mination as to the unit placement of messengers. INTERNATIONAL SMELTING AND REFINING COMPANY225nance employeesand only alimited amount of contactwith otherclericals in the plant.It is clear that these employees are officeclericals and we will excludethem from the unit.4The time officeis located adjacentto the mainoffice outsidethe plant gates.The clericalsin this office keep all time recordsand make up the plantpayrolls. They workfrom records sent infrom other plant offices.They are directly supervised by thechief timekeeper,who is responsibleto the chief clerk andsupervises no other employees.They haveno contactwith thehourly ratedemployees and only occasionalcontact with theclericalswho keep timerecords in the plant offices.We findthat these employees are also office clericals and we willexclude them.There is1clerk-stenographerin the research laboratory,and there are 3 clerical employeesin the main laboratory.These employees are responsibleto the chief clerk but arealso immediately supervisedby the heads of their departments,who also supervise nonclericalemployees.In each instance theother employeesin the departmentwith whom theywork aresalaried employees who are either on the exemptlist, in thecase of the researchlaboratory,or who are excludedfrom theproduction and maintenance unitby this Decision,in the caseof the mainlaboratory. These employees have no contact withhourly paidproduction and maintenanceemployees. Accordinglywe find that they haveno interestsin common with the produc-tion and maintenanceemployees and will exclude them from theunit.There remains for consideration the statusof the clericals invarious production departments,located inside the plant gates,including the storehouse,the shipping department, the machineshop,the tankhouse, the power department, and the electro-sheet department.All theseclericals,while under thegeneralsupervisionof the chiefclerk, are subject tothe direction of thesupervisor in charge of the departmentto which they are as-signed,who in eachcase also supervisesthe production andmaintenance employees attachedto the department. Theseemployeeskeep production, inventory,and accounting recordsboth for departmental purposes and to be forwarded to the mainoffice.Some of the clericalsin each officealso keep timerecords for cost accountingand for payroll purposes, whichthey forwardto the timeoffice.In each casethey work in anenclosed office space separated from the areainwhich thehourly paidemployees in the departmentwork. They haveoccasion to go outsidethe officesand contacthourly paidemployeesin compilingdata and alsocontact clericals in themain and timeoffices inthe courseof their duties. One or twoof the clericals in the storehousework part of their timeoutsidethe storehouse office togetherwith hourly paid employees. Allthese departments are located inside the plant gate.While allthe clericalswho workin these departments are salariedemployees, they punchtime clocksas do the hourly paid4National Cash Register Company, supra 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees.s Clerks from these departmentsare sometimespermanently transferred to positions in the main and timeoffices, but clerks are not transferred from those offices tooffices inside the plant gates except, infrequently, on atemporary basis.While these employees receive the same benefits as do theother salaried employees, have some contact with main andtime office employees, may be permanently transferred tothose offices, are ultimately supervised by the chief clerk, andperform some functions similar to those of the clericals in themain and time offices, we find, nonetheless, that, by virtue oftheir immediate supervision by supervisors of hourly paidemployees, their location adjacent to production and mainte-nanceareas,their contact with hourly paid employees, andtheirperformance of duties normally performed by plantclericals, they have a closer community of interest with thehourly paid employees than with the employees we have ex-cluded, above, as office clericals." Accordingly, we will includethem in the unit.The chemists in disputed categories are all employed in theEmployer'smain or control laboratory.? Petitioner wouldexclude these employeesas salariedemployees, while SmelterWorkers would exclude them as professionals. MESA wouldinclude them in the unit because of their past inclusion in it.The categories involvedare seniorchemists, associate chem-ists, junior chemists, technicians, and chemists' helpers. Highschool graduates with a background of high school chemistrymay come into the plant as chemists' helpers and progress tohigher classifications as they acquire experience. There is noestablished program of on-the-job training. Other employeeshave come into the laboratory at higher classifications withexperiencein similar jobs or further training in technicalschools. One senior chemist has a college degree in chemistry.The control laboratory performs tests on every type of materialwhich enters the plant to determine their chemical composition,moisture content, and thepresenceof impurities. While anumber of the tests performed are routine, it is clear from therecord that this laboratory handlesa greatvariety of workcalling for a high degree of technical competence. We find thatthese employees are technical employees within themeaningusually accorded that term by the Board, 8 and we will excludethem from the unit-96Clericals working in buildings outside the plant gates do not punch time clocks.6United Screw and Bolt Corporation, 89 NLRB 953. Bendix Aviation Corporation, 88NLRB 1281.7An exhibit introduced by MESA indicates that there is also a salaried chemist classifiedas an associate chemist in the Silver Refinery. However, as no other evidence was intro-duced relating to this employee, we will make no unit determination as to him.8 United States Metals Refining Company, 93 NLRB 795; American Smelting and RefiningCompany, 80 NLRB 68.9 National Cash Register Company, supra INTERNATIONAL SMELTING AND REFINING COMPANi227There are 2 senior draftsmen, 1 intermediate draftsman,1clerk-typist, and 1 expediter,10 employed in the Employer'sdraftingdepartment,whose unit placement is in dispute.Petitioner and Smelter Workers would exclude them, whileMESA would include them. These employees are all supervisedby the chief draftsman, who is on the exempt list. The draftingdepartment is a part of the engineering office, which is locatedin the main office building. Apart from the fact that the em-ployees in the drafting department are salaried, occasionallygo into the plant, and work in the engineering office, whereplans are completed for maintenance or installation of equip-ment, there is no other evidence pertaining to them in therecord. Accordingly, we will not decide whether they should beincluded in the unit at this time, but will permit them to votesubject to challenge.llThe three salaried drivers, as to whose unit placement theparties disagree, are supervised by the chief clerk. One ofthem is an over-the-road driver, who takes shipments of. silverand other precious metals to New York and Philadelphia. Asecond drives a small truck locally, delivering and picking uppackages at the post office and freight station. The third drivesa company car, chauffeuring company officials and performingmiscellaneous local errands. When not driving, these drivershelp out in the storehouse. In view of their past inclusion in theunit, the fact that no labor organization seeks to represent themseparately, and the fact that the three salaried drivers workpart of their time in contact with hourly paid employees, we willinclude them in the unit. 12We find that all employees of the Employer at its RaritanCopperWorks, including hourly paid employees,13 salariedclerical employees in the storehouse, shipping department,machine shop, tankhouse, power department, andelectro-sheetdepartment," salaried drivers and salaried employees in the10 The MESA contract indicates several other salaried classifications in the drafting depart-ment. However, the record indicates that there are no employees in these classifications.11 If it appears on challenge that these employees are technical employees, they willbe excluded from the unit.12 Swift & Company, 101 NLRB 33 There are also hourly paid truckdrivers under dif-ferent supervision,who drive entirely within the plant, except for occasional trips to thePerth Amboy city dump.13There are two hourly paid employees in the plant hospital whom Petitioner would ex-clude from the unit, while MESA and Smelter Workers would include them. As it appearsthat these employees perform principally maintenance duties in the hospital, we will in-clude them in the unit.14Every year the Employer employs several high school students, who work as clericalemployees about 3 hours a day from March until their graduation in June and have someexpectation of permanent employment The Petitioner and Smelter Workers would excludethe students from the unit, while the Employer and MESA take no position. These employeesare assigned to various offices throughout the plant. It is clear that the students who are as-signed to the same plant offices as the salaried clericals whom we have included in the unitperform the same duties and have the sameworking conditions as do those salaried clericals.Therefore, we will include those students in the unit However, as it cannot be determined uponthe present record whether they have sufficient expectancy of future employment, as a group,to render them eligible to vote, we will permit them to vote subject to challenge.We will not include in the unit those student-employees who work in the same officesas the salaried clericals whom we have excluded from the unit.322615 0 - 54 - 16 228DECISIONSOF NATIONAL LABOR RELATIONS BOARDdraftingroom, 15 but excluding all other salaried clericalemployees,chemists in the main laboratory,salaried truck-drivers,employees listed on the Employer's exempt list andtheir successors,guards, and supervisors as defined in the Act,constitute a unit appropriate for purposes of collective bargain-ing within the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.)L5As already stated, the unit placement of these employees is subject to redeterminationin case of challenges to their ballots.SUPERIOR SLEEPRITE CORPORATIONandDIE & TOOLMAKERS LODGE NO. 113,INTERNATIONAL ASSOCIATIONOF MACHINISTS,Petitioner.Case No.13-RC-3364. July21, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Richard B.Simon,hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case toa three -member panel[Members Houston,Murdock,and Styles].Upon the entire record in this case,the Board finds:1.The Employer is engaged in commerce, ithin the meaningof the Act.2.The labor organizations involved claim to representemployees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and(7) of the Act.The Employer and the Intervenor,Mattress,Spring & BeddingWorkers Union,Local No.185,AFL, contend,without merit,that no question concerning representation was raised by thePetitioner because it did not effectively demand recognition ofthe Employer before filing its petition. The filing of the petitionitself constitutes a sufficient demand.'Moreover,the Employerstipulated that it would decline the Petitioner'sdemand if itwere made at the hearing.The Employer further contends that the contract is a barwhen tied up with other facts in this case."The contract inquestion was made effective for a period of about 1 year, untilMay 31, 1953,and for yearly periods thereafter,unless eitherparty gave notice 60 days before expiration of a desire toamend,change,or terminate the contract.By letter dated1See American Fruit Growers,Inc., 101 NLRB 740.106 NLRB No. 57.